Citation Nr: 9925663	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  97-07 664	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for disability of the 
hips.

2.  Entitlement to service connection for headaches.

3.  Entitlement to a rating in excess of 10 percent for the 
service connected right ankle disability.

4.  Entitlement to a compensable rating for the service 
connected bilateral knee disability.

5.  Entitlement to a compensable rating for the service 
connected bilateral ingrown toenails.



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1989 to April 1996.

2.  On August 25, 1999, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant and from Paralyzed Veterans 
of America (which had agreed to represent the veteran as a 
"walk-in" for his hearing scheduled on August 25, 1999), 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.


		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 



